Per curiam.
Michael Glenn Bigby filed a petition for voluntary surrender of his license to practice law in Georgia, in which he admits that he placed funds belonging to his clients into his attorney trust account and improperly commingled the funds with his personal funds. He further admits that such conduct violates Standards 65 (A) and (D) of Bar Rule 4-102 (d). The review panel of the State Disciplinary Board *850recommends that this Court accept Bigby’s petition.
Decided January 23, 1995.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
William G. Gainer, for Bigby.
After considering the record in this case, we hereby adopt the recommendation of the review panel and accept Bigby’s petition for voluntary surrender of his license to practice law in Georgia, which is tantamount to disbarment. It is hereby ordered that Michael Glenn Bigby’s name be removed from the rolls of those entitled to practice law in this state. Bigby is reminded of his duties under Bar Rule 4-219 (c) to timely notify all clients of his inability to represent them, to take all actions necessary to protect the interests of his clients, and to certify to this Court that he has satisfied the requirements of such rule.

Petition for voluntary surrender of license accepted.


All the Justices concur.